DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed December 29, 2021 is acknowledged. Claims 25 and 28 have been cancelled. Claims 19 and 29 has been amended. Non-elected Invention and/or Species, Claims 30-34 have been withdrawn from consideration. Claims 19-20, 22, 26-27 and 29-34 are pending.  
Action on merits of claims 19-20, 22, 26-27 and 29 follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 22, 26-27 and 29 are rejected under 35 U.S.C. 103 as obvious over KIM et al. (US. Pub. No. 2008/0006899) in view of SAI (CN 104009094), both of record.
With respect to claim 19, KIM teaches a rectification device substantially as claimed, including: 
a semiconductor substrate (10) with a doping type of P-type; 
an semiconductor layer (11) with a doping type of N-type and located on the semiconductor substrate (10); 

a first electrode (41) being formed on an insulating layer (30) located on the semiconductor layer (11) and being electrically coupled to the first doped region (14); 
a second electrode (22) electrically being formed on a surface of the semiconductor substrate (10) opposite to the semiconductor layer (11); and 
an anode metal (42) which is formed on the semiconductor layer (11) and electrically coupled to the first doped region (14) by the first electrode (41), 
a forward diode for current rectification is formed by the semiconductor substrate (10) and the semiconductor layer (11), 
a reverse Schottky barrier (13) is formed between the anode metal (42) and the semiconductor layer (11), 
wherein the semiconductor substrate (10) and the semiconductor layer (11) are respectively used as an anode and a cathode of the rectification device, the first electrode (41) and the second electrode (22), provide a current path from the anode and the cathode, through the forward diode, and through the reverse Schottky barrier (13). (See FIGs. 5, 7).

Thus, KIM is shown to teach all the features of the claim with the exception of explicitly disclosing the semiconductor layer being an epitaxial semiconductor layer. 
However, SAI ‘094 teaches a rectification device including:  
a semiconductor substrate (1) with a doping type of P-type;  
an epitaxial semiconductor layer (2) with a doping type of N-type and located on the semiconductor substrate (1); 

a second electrode (A) electrically being formed on a surface of the semiconductor substrate (1) opposite to the epitaxial semiconductor layer (2). (See FIG. 1).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor layer of KIM utilizing the epitaxial layer as taught by SAI to from an ESD protection diode, without departing from the scope of either.
Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
      
With respect to claim 20, doping concentration of first doped region (14) of KIM (or 4 of SAI) is larger than that of semiconductor layer (11 or 2).  

With respect to claim 22, the first doped region (14) and the anode metal (42) of KIM are two adjacent strip structures.  

With respect to claim 26, in view of SAI the rectification device further comprises: 
an isolation structure (3) which extends from a surface of the epitaxial semiconductor layer (2) into the semiconductor substrate (1) for defining an active region (2 or 11 of KIM) of the rectification device.  


 With respect to claim 29, the reverse Schottky barrier (13) of KIM is formed in the active region (11).

Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive.
Applicant argues: the rectification device as claimed is a vertical device.
However, there is no such vertical device is claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., vertical device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues: 
Furthermore, although there is an N-well 44 and a P-sub 10, there is no a forward diode which has a current flowing from the P-sub 10 to the N-well 44. 
Kim fails to disclose that a rectification device has a forward diode with an anode being coupled to an input-output terminal, and has a reverse Schottky barrier in the cathode. The Schottky diode is a rectification device, typically not used in an ESD device for reducing parasitic capacitance. The Schottky diode cannot be seen as a forward diode + a reverse Schottky barrier structure. 

Note that, the so called “N-well 44” does not exist. 
is formed by said semiconductor substrate and said epitaxial semiconductor layer”.   
Similarly, the forward diode of KIM is formed by the semiconductor substrate 10 and the semiconductor layer 11 (in view of SAI, the semiconductor layer 2 is formed of an epitaxial semiconductor layer).
Further, according to claim 19, “a reverse Schottky barrier … is formed between said anode metal and said epitaxial semiconductor layer”. 
Similarly, the reverse Schottky barrier of KIM is formed between the anode metal 42 and the semiconductor layer 11, (in view of SAI, the semiconductor layer 2 is formed of an epitaxial semiconductor layer). 

Applicant argues: 
SAI discloses a rectification device having a semiconductor substrate 1 and an epitaxial semiconductor layer 2. As shown in FIG. 1, the rectification device has only one pn junction 1/2, without an additional Schottky junction. 
However, SAI teaches nothing about that the rectification device is a combination of a forward diode and a reverse Schottky barrier, and nothing about the forward diode provides the rectified current.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As has clearly showed in the rejection above, in view if SAI, or SAI is cited to show that the semiconductor layer 11 of KIM can be formed utilizing an epitaxial semiconductor layer as taught by SAI, for the N-type well, active region. 

The rejection is maintained.         

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ANH D MAI/Primary Examiner, Art Unit 2829